Exhibit 10.1

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR GRANTS TO EMPLOYEES (“AGREEMENT”)

 

Name:    Employee ID: Grant Date:    Grant Number: Number of RSUs:    Grant Date
FMV:

 

1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Restricted Stock Units indicated above (“Award”). Each Restricted Stock Unit
entitles you to receive one share of Common Stock of the Company upon the terms
and subject to the conditions set forth in the Company’s 2001 Long-Term
Incentive Plan (the “Plan”) and this Award. Prior to the distribution of any
shares, this Award represents an unsecured obligation, payable only from the
general assets of the Company.

Except as specified herein, shares of Common Stock will be issued to you or, in
case of your death, your beneficiary designated in accordance with the
procedures specified by the Administrator on or shortly following the Vesting
Date. If at the time of your death, there is not an effective beneficiary
designation on file or you are not survived by your designated beneficiary, the
shares will be issued to the legal representative of your estate or other
beneficiary as determined under applicable law.

 

2. Vesting. Subject to any acceleration provisions contained in the Plan or this
Agreement, the Restricted Stock Units subject to this Award will vest as
follows:

Vesting of this Award is conditioned upon the Company achieving positive net
cash provided by operating activities for fiscal [INSERT FISCAL YEAR OF GRANT]
as provided on the Company’s final audited consolidated statements of cash flows
for fiscal [INSERT FISCAL YEAR OF GRANT], subject to adjustments, if any, as set
forth in resolutions of the Compensation Committee of the Board, dated [INSERT
DATE] (the “Performance Goal”) and as certified by the Compensation Committee of
the Board. If the Performance Goal has been achieved, 50% of this Award will
vest on each anniversary of the Grant Date over two years (“Vesting Dates”),
subject to your continued employment with the Company or one of its affiliates
through each relevant Vesting Date.

Subject to the provisions of Sections 6, 13 and 14, shares of Common Stock will
be issued in payment of the Award as soon as practicable upon or after each
Vesting Date (but in each such case no later than sixty (60) days following the
Vesting Date), net of shares of Common Stock withheld by the Company to satisfy
the minimum statutorily required federal, state, foreign and local tax
withholding obligations, as provided in Section 10. You will have no right to
receive shares under this Award unless and until the Restricted Stock Units
vest.

 

3. Termination Of Employment.

 

  (a) If you cease to be employed due to your death or Disability (as defined
below), then as of the first business day of the month following the date of
termination of your employment, you will vest in the number of unvested
Restricted Stock Units equal to the Pro Rata Number (as defined below). In such
event, the Pro Rata Number of shares underlying the remaining Restricted Stock
Units shall be delivered as of the first business day of the month following the
date of termination of your employment, subject to the provisions of Sections 6,
13 and 14 below. The “Pro Rata Number” is defined as:

50% of the number of Restricted Stock Units subject to this Award multiplied by
a fraction, the numerator of which is the number of full calendar months you
continued employment with the Company from the most recently completed Vesting
Date (or from the Grant Date for ceases of employment within twelve months of
the Grant Date) through and including your termination date, and the denominator
of which is 12.

 

1



--------------------------------------------------------------------------------

“Disability” is defined as any one or more of the following: (i) your being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of not less than twelve (12) months; (ii) you are, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the Company’s accident and health plan
covering the Company’s employees; or (iii) you have been determined to be
totally disabled by the Social Security Administration.

 

  (b) If you cease to be employed due to your Retirement (as defined below),
then as of the first business day of the month following the date of termination
of your employment, you will become immediately vested in any Restricted Stock
Units that have not previously vested. In such event, all shares underlying any
remaining Restricted Stock Units shall be delivered as of the first business day
of the month following the date of termination of your employment, subject to
the provisions of Sections 6, 13 and 14 below.

“Retirement” is defined as your termination of employment for a reason other
than Disability or death subsequent to your having attained age 70 and having
been employed by the Company or one of its affiliate for at least 15 years.
Notwithstanding the preceding sentence, a termination will not be considered a
Retirement if you are terminated for “Cause” by the Company or one of its
affiliates. For this purpose, “Cause” shall be defined as (i) embezzlement,
theft or misappropriation by you of any property of any of the Company or its
affiliates; (ii) your breach of any fiduciary duty to the Company or its
affiliates; (iii) your failure or refusal to comply with laws or regulations
applicable to the Company or its affiliates and their businesses or the policies
of the Company and its affiliates governing the conduct of its employees or
directors; (iv) your gross incompetence in the performance of your job duties;
(v) commission by you of a felony or of any crime involving moral turpitude,
fraud or misrepresentation; (vi) your failure to perform duties consistent with
a commercially reasonable standard of care; (vii) your failure or refusal to
perform your job duties or to perform specific directives of your supervisor or
designee, or the senior officers or Board of Directors of the Company; or
(viii) any gross negligence or willful misconduct by you resulting in loss to
the Company or its affiliates, or damage to the reputation of the Company or its
affiliates.

 

  (c) If you cease to be employed other than due to a termination described in
(a) or (b) above, and except as provided otherwise in a Company plan or
individual agreement covering you, all then unvested Restricted Stock Units
(including dividend equivalents, if any) awarded hereby shall immediately
terminate without notice to you and shall be forfeited. For the purposes of this
Agreement, termination of employment shall be considered to be the last day of
your active service for the Company and its affiliates and such termination of
employment date shall not be extended by any notice of termination period (or
garden leave) required under applicable local law.

 

4. No Employment Agreement. Neither the Award nor the delivery to you of this
Agreement or any other document relating to the Restricted Stock Units will
confer on you the right to continued employment with or other service to the
Company or any Parent or Subsidiary. You agree that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued employment or service
for the vesting period, for any period, or at all, and will not interfere in any
way with your right or the right of the Company (or the Parent or Subsidiary
employing or retaining you) to terminate your employment or other service
relationship at any time, with or without cause or notice provided compliant
with applicable local law.

 

5. Dividend Equivalents. During the period beginning on the Grant Date as
indicated above and ending on the date that the Restricted Stock Unit is settled
or terminates, whichever occurs first, you will accrue cash payments based on
the cash dividend that would have been paid on the Restricted Stock Unit had the
Restricted Stock Unit been an issued and outstanding share of Common Stock on
the record date for the dividend. Such accrued dividends will vest and become
payable upon the same terms and at the same time as the Restricted Stock Units
to which they relate, including any delay in payment to which the related
Restricted Stock Units may be subject pursuant to Sections 6 and 13 and will be
paid in cash. Dividend equivalent payments will be net of federal, state,
foreign and local withholding taxes to the extent such withholding is required.

 

2



--------------------------------------------------------------------------------

6. Deferral. If permitted by the Administrator, the issuance of the Common Stock
issuable with respect to this Award may be deferred upon such terms and
conditions as determined by the Administrator, subject to the Administrator’s
determination that any such right of deferral or any term thereof complies with
applicable laws or regulations in effect from time to time. If you are located
outside the U.S., you will not be permitted to elect to defer the settlement of
your Restricted Stock Units.

 

7. Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the Restricted Stock Units or the right to receive
dividend equivalents thereon.

 

8. Other Restrictions. The issuance of Common Stock under this Award is subject
to compliance by the Company and you with all applicable legal requirements
applicable thereto and with all applicable regulations of any stock exchange on
which the Common Stock may be listed at the time of issuance. The Company may
delay the issuance of shares of Common Stock under this Award to ensure at the
time of issuance there is a registration statement for the shares in effect
under the Securities Act of 1933.

 

9. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern, except as specifically provided herein. Interpretations of the Plan and
this Award by the Committee are binding on you and the Company.

 

10. Tax Withholding. You acknowledge that, regardless of any action taken by the
Company or, if different, your employer, the ultimate liability for any or all
income tax, social insurance contributions, payroll tax or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”) is and remains your responsibility and may exceed the
amount withheld by the Company or your employer. You further acknowledge that
the Company and/or your employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award and (2) do not commit to structure the terms of the grant or any
aspect of the Award to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or your employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

You agree that the Company may satisfy such withholding by any or a combination
of the following methods: (i) by requiring you to pay such amount in cash or
check; (ii) by deducting such amount out of any other compensation otherwise
payable to you; (iii) by the Company withholding a number of shares issuable in
respect of the Award having a fair market value equal to the amount of
Tax-Related Items that the Company determines it or your employer is required to
withhold; and/or (iv) arranging for the Company’s designated broker (if any, or
any broker acceptable to the Company) to sell shares having a fair market value
equal to the amount of Tax-Related Items that the Company determines it is
required to withhold (and, in the case of using the Company’s designated broker,
you authorize such sale by accepting the terms of this Award). If the obligation
for Tax-Related Items is satisfied by withholding in shares, for tax purposes,
you are deemed to have been issued the full number of shares subject to the
vested Award, notwithstanding that a number of the shares are held back solely
for the purpose of paying the Tax-Related Items.

If the Tax-Related Items are not satisfied for any reason or if you otherwise
fail to comply with your obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the shares pursuant
to this Award.

 

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Stock Plan
Administrator, at 3250 Van Ness Avenue, San Francisco, CA 94109 USA, or at such
other address as the Company may hereafter designate in writing.

 

12. Non-accrual of Rights. In accepting your Award, you acknowledge that:

 

3



--------------------------------------------------------------------------------

  •   the Plan is established voluntarily by the Company; it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;

 

  •   the grant of your Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of awards, or benefits
in lieu of awards, even if awards have been granted in the past;

 

  •   all decisions with respect to future Awards under the Plan, if any, will
be at the sole discretion of the Company;

 

  •   you are voluntarily participating in the Plan;

 

  •   the Award and the shares of Common Stock subject to the Award are not
intended to replace any pension rights or compensation;

 

  •   the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

  •   the future value of the shares of Common Stock subject to your Award is
unknown, indeterminable and cannot be predicted with certainty;

 

  •   no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment or service agreement, if any),
and in consideration of the grant of the Award to which you are otherwise not
entitled, you irrevocably agree never to institute any such claim against the
Company or any Subsidiary, waive your ability, if any, to bring any such claim,
and release the Company and all Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

 

  •   unless otherwise provided in the Plan or determined by the Company in its
discretion, the Award and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and

 

  •   you acknowledge and agree that neither the Company nor any Subsidiary
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to you pursuant to the settlement of the Award, the payment
of dividend equivalents or the subsequent sale of any shares of Common Stock
acquired upon settlement.

 

13. 409A Settlement Provisions. Please note Sections 13 and 14 are applicable
only to U.S. taxpayers. Notwithstanding anything in the Plan or this Agreement
to the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Restricted Stock Units is accelerated in connection with your
Retirement or other termination of employment (provided that such termination is
a “separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) you are a “specified employee”
within the meaning of Section 409A at the time of such termination and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to you on or within the six
(6) month period following your termination of employment, then the payment of
such accelerated Restricted Stock Units otherwise payable to you during such six
(6) month period will accrue and will be paid to you on the date six (6) months
and one (1) day following the date of your termination of employment, unless you
die following your termination of employment, in which case, the Restricted
Stock Units will be paid in shares of Common Stock to your estate as soon as
practicable following your death. It is the intent of this Agreement to comply
with, or be exempt from, the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or shares of Common Stock
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and any proposed, temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.

 

4



--------------------------------------------------------------------------------

14. Transactions.

 

  (a) Section 409A Change of Control. In the event of a Transaction that
qualifies as a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets, each
within the meaning of Section 409A (each, a “409A Change of Control”):

 

  (i) Following Share Deferral. If you have elected to defer receipt of your
shares of Common Stock such that this Award is subject to Section 409A:

 

  (x) Vested Deferred Shares. With respect to the then-vested but deferred
shares of Common Stock subject to this Award, if the Award is not assumed or
substituted for as provided in Section 17 of the Plan, your shares of Common
Stock (or the per share consideration received by a majority of the holders of
such Common Stock in such Transaction) payable to you in connection with this
portion of the Award will be delivered to you as soon as practicable following
the date on which such Transaction is consummated, within sixty (60) days of the
consummation of the Transaction (or, if required for compliance with
Section 409A, in accordance with the applicable deferral election and the
provisions hereof that apply thereunder), subject to Section 13 hereof.

 

  (y) Unvested Restricted Stock Units. With respect to then-unvested Restricted
Stock Units subject to this Award, if such portion of the Award is not assumed
or substituted for as provided in Section 17 of the Plan, such portion of the
Award will vest 100% immediately prior to its termination pursuant to Section 17
of the Plan, and your shares of Common Stock (or the per share consideration
received by a majority of the holders of such Common Stock in such Transaction)
payable to you in connection with this portion of the Award will be delivered to
you as soon as practicable following the date on which such Transaction is
consummated, within sixty (60) days of the consummation of the Transaction (or,
if required for compliance with 409A, in accordance with the applicable deferral
election and the provisions hereof that apply thereunder), subject to Section 13
hereof.

If the Award is assumed or substituted for as provided in Section 17 of the
Plan, such portion of the Award shall continue to vest (or remain outstanding if
already vested) in accordance with the terms of this Agreement and the Plan and
be delivered to you in accordance with the applicable deferral election and the
provisions hereof that apply thereunder (subject to Section 13 hereof).

 

  (ii) Retirement Eligibility. If this Award is subject to Section 409A by
reason of your Retirement eligibility or any other reason, and you have not
elected to defer receipt of your shares of Common Stock, then with respect to
then-unvested Restricted Stock Units subject to this Award:

 

  (x) If such portion of the Award is not assumed or substituted for as provided
in Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, and all the shares
of Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you as soon as practicable
following the date on which such Transaction is consummated, within sixty
(60) days of the consummation of the Transaction (or, if required for compliance
with Section 409A, on the same dates specified under the terms of this Agreement
including, but not limited to, Sections 2 and 3 hereof), subject to Section 13
hereof.

 

5



--------------------------------------------------------------------------------

  (y) If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and be delivered to you
on the same dates specified under the terms of this Agreement (including, but
not limited to Sections 2, 3 and 13 hereof).

 

  (iii) Following Both Share Deferral and Retirement Eligibility. If your Award
is subject to Section 409A by reason of your Retirement eligibility and you have
elected to defer receipt of your shares of Common Stock, such that this Award is
subject to Section 409A, the provisions of Section 14(a)(i) (“Section 409A
Change of Control – Following Share Deferral”) shall apply.

 

  (iv) No Deferral or Retirement Eligibility. If you are not eligible for
Retirement such that your Award is not subject to Section 409A and have not
elected to defer receipt of your shares of Common Stock, and this Award is
otherwise exempt from Section 409A, the then-unvested Restricted Stock Units
subject to this Award will be treated pursuant to Section 17 of the Plan,
subject to the provisions of Section 13 hereof.

 

  (b) Non-Section 409A Change of Control. In the event of a Transaction that
does not qualify as a 409A Change of Control:

 

  (i) Following Share Deferral. If you have elected to defer receipt of your
shares of Common Stock such that this Award is subject to Section 409A:

 

  (x) Vested Deferred Shares. With respect to the then-vested but deferred
shares of Common Stock subject to this Award, regardless of whether such portion
of the Award is or is not assumed or substituted for as provided in Section 17
of the Plan, the shares of Common Stock (or the per share consideration received
by a majority of the holders of such Common Stock in such Transaction) payable
to you in connection with this portion of the Award will be delivered to you on
the same dates specified in your deferral election and the provisions hereof
that apply thereunder (subject to Section 13 hereof).

 

  (y) Unvested Restricted Stock Units. With respect to then-unvested Restricted
Stock Units subject to this Award:

 

  (1) If such portion of the Award is not assumed or substituted for as provided
in Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, but the shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you on the same dates
specified in your deferral election and the provisions hereof that apply
thereunder (subject to Section 13 hereof), in each case regardless of any
acceleration of the vesting of such Restricted Stock Units which may occur in
connection with the Transaction.

 

  (2) If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and be delivered to you
in accordance with the applicable deferral election and the provisions hereof
that apply thereunder (subject to Section 13 hereof).

 

  (ii) Retirement Eligibility. If this Award is subject to Section 409A by
reason of your Retirement eligibility or any other reason, and you have not
elected to defer receipt of your shares of Common Stock, then with respect to
then-unvested Restricted Stock Units subject to this Award:

 

6



--------------------------------------------------------------------------------

  (x) If such portion of the Award is not assumed or substituted for as provided
in Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, but the shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you on the same dates
specified under the terms of this Agreement (including, but not limited to
Sections 2, 3 and 13 hereof), regardless of any acceleration of the vesting of
such Restricted Stock Units which may occur in connection with the Transaction.

 

  (y) If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and, regardless of any
acceleration of the vesting of such Restricted Stock Units which may occur in
connection with the Transaction, be delivered to you on the same dates specified
under the terms of this Agreement (including, but not limited to Sections 2, 3
and 13 hereof).

 

  (iii) Following Both Share Deferral and Retirement Eligibility. If this Award
is subject to Section 409A by reason of your Retirement eligibility and you have
elected to defer receipt of your shares of Common Stock, such that this Award is
subject to Section 409A, the provisions of Section 14(b)(i) (“Non-Section 409A
Change of Control – Following Share Deferral”) shall apply.

 

  (iv) No Deferral or Retirement Eligibility. If you are not eligible for
Retirement such that your Award is not subject to Section 409A and have not
elected to defer receipt of your shares of Common Stock, and this Award is
otherwise exempt from Section 409A, the then-unvested Restricted Stock Units
subject to this Award will be treated pursuant to Section 17 of the Plan,
subject to the provisions of Section 13 hereof.

 

15. Governing Law and Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of California without regard
to the conflict of law provisions, as provided in the Plan. Further, for
purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Francisco
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

16. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

17. Severability and Waiver. The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. Further, you acknowledge that a waiver by the
Company of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by you or any other Plan participant.

 

18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

19. No Advice. The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan or your acquisition or sale of Common Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

7



--------------------------------------------------------------------------------

20. Language. If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

 

21. Country-Specific Appendix. Notwithstanding any provisions in this Agreement
or the Plan, the grant of Restricted Stock Units shall be subject to any special
terms and conditions as set forth in the Appendix to this Agreement for your
country of residence. Moreover, if you relocate to one of the countries included
in the Appendix, the special terms and conditions for such country will apply to
you to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.

Revised for grants on or after April 22, 2014

 

8



--------------------------------------------------------------------------------

APPENDIX TO WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

ADDITIONAL TERMS AND PROVISIONS

FOR EMPLOYEES OUTSIDE THE UNITED STATES

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Awards
granted to you under the Plan if you presently reside in or subsequently
transfer to one of the countries listed below. Certain capitalized terms used
but not defined in this Appendix have the meanings set forth in the Plan and/or
the Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of March 2014. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you do not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time that the Restricted Stock
Units vest or you sell shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to see
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

The following provision regarding data privacy is applicable to all employees
located outside the U.S.

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

You understand that the Company and its Subsidiaries hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere,
including outside the European Economic Area, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of stock
pursuant to this Award. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan,
including any deferral election thereunder. You understand that you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your employment status (if any) or
service and career with the Company or your employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant you Restricted Stock Units or
other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

 

9



--------------------------------------------------------------------------------

AUSTRALIA

Terms and Conditions

Australian Securities Laws. If the Company determines in its sole discretion
that issuing shares to you at vesting is not permitted or not feasible under
Australian securities regulations, the Company will cancel your Award without
compensation or benefits in lieu of the Award. Also, if you acquire shares of
Common Stock under the Plan and resell them in Australia, you may be required to
comply with certain Australian securities law disclosure requirements.

CANADA

Terms and Conditions

Form of Settlement. Awards granted to employees resident in Canada shall be paid
in shares only. In no event shall any of such Awards be paid in cash,
notwithstanding any discretion contained in the Plan to the contrary.

Termination of Service. This provision replaces Section 3 of the Agreement:

In the event of the termination of your service for any reason (whether or not
in breach of local labor laws) other than death, Disability or Retirement, all
unvested Awards shall be immediately forfeited without consideration. For
purposes of the preceding sentence, your right to vest in the Awards will
terminate effective as of the date that is the earlier of (1) the date you
receive notice of termination of service from the Company or your employer, or
(2) the date your service terminates, regardless of any notice period or period
of pay in lieu of such notice required under local law (including, but not
limited to statutory law, regulatory law and/or common law); the Company shall
have the exclusive discretion to determine when you are no longer providing
service for purposes of the Awards.

Authorization of Release and Transfer Necessary Personal Information. This
provision supplements the data privacy consent provision above:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, any Subsidiary or Affiliate and the administrator of the
Plan to disclose and discuss the Plan with their advisors. You further authorize
the Company and any Subsidiary or Affiliate to record such information and to
keep such information in your employee file.

French Language Provision. The following provisions will apply if you are a
resident of Quebec:

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

10



--------------------------------------------------------------------------------

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement a
la présente convention.

CHINA

Terms and Conditions

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the shares issued upon the vesting of the Awards to
China. You further understand that, under local law, such repatriation of your
cash proceeds may need to be effectuated through a special exchange control
account established by the Company, Subsidiary or Affiliate or your employer,
and you hereby consent and agree that any proceeds from the sale of any shares
issued upon the vesting of the Awards you acquire may be transferred to such
special account prior to being delivered to you. If the proceeds from the sale
of your shares are converted to local currency, you acknowledge that the Company
is under no obligation to secure any exchange conversion rate, and the Company
may face delays in converting the proceeds to local currency due to exchange
control restrictions in China. You agree to bear the risk of any exchange
conversion rate fluctuation between the date the Awards vest and the date of
conversion of the proceeds from the sale of the shares issued upon vesting to
local currency. You further agree to comply with any other requirements that may
be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

FRANCE

Terms and Conditions

Not French-Qualified Award. Your Awards are not intended to be French tax
qualified.

Consent to Receive Information in English. By accepting the Awards, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.

En acceptant cette attribution gratuite d’actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.

INDIA

Notifications

Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of shares acquired under the Plan to India and convert
the proceeds into local currency within 90 days of receipt. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or your employer
requests proof of repatriation.

Tax Information. To determine the taxable amount of income from your Award, the
Company or your employer may obtain a valuation from a Merchant Banker in India.
Neither the Company nor your employer is under any obligation to obtain a
valuation at a particular price nor are they required to obtain a valuation more
frequently than every 180 days.

 

11



--------------------------------------------------------------------------------

INDONESIA

Notifications

Exchange Control Information. If you remit proceeds from the sale of shares into
Indonesia, the Indonesian Bank through which the transaction is made will submit
a report on the transaction to the Bank of Indonesia for statistical reporting
purposes. For transactions of US$10,000 or more, a description of the
transaction must be included in the report. Although the bank through which the
transaction is made is required to make the report, you must complete a
“Transfer Report Form.” The Transfer Report Form will be provided to you by the
bank through which the transaction is made.

ITALY

Terms and Conditions

Authorization to Release and Transfer Necessary Personal Information. This
provision replaces in its entirety the data privacy consent provision above:

You understand that your employer (the “Employer”) and/or the Company may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of shares held and the details of all Restricted Stock Units
or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding (the “Data”) for the purpose of implementing,
administering and managing your participation in the Plan. You are aware that
providing the Company with your Data is necessary for the performance of this
Agreement and that your refusal to provide such Data would make it impossible
for the Company to perform its contractual obligations and may affect your
ability to participate in the Plan.

The Controller of personal data processing is Williams-Sonoma Italy S.r.l., and,
pursuant to D.lgs 196/2003, its representative in Italy is with registered
offices at Via Ruini, 12—Montevarchi (Arezzo), Italy. You understand that the
Data may be transferred to the Company or any of its Subsidiaries or Affiliates,
or to any third parties assisting in the implementation, administration and
management of the Plan, including any transfer required to a broker or other
third party with whom shares acquired pursuant to the vesting of the Restricted
Stock Units or cash from the sale of such shares may be deposited. Furthermore,
the recipients that may receive, possess, use, retain and transfer such Data for
the above mentioned purposes may be located in Italy or elsewhere, including
outside of the European Union and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
The processing activity, including the transfer of your personal data abroad,
outside of the European Union, as herein specified and pursuant to applicable
laws and regulations, does not require your consent thereto as the processing is
necessary for the performance of contractual obligations related to the
implementation, administration and management of the Plan. You understand that
Data processing relating to the purposes above specified shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data are collected and with confidentiality and
security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.

You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art. 7 of D.Igs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting a local representative available at
the following address

 

12



--------------------------------------------------------------------------------

Plan Document Acknowledgment. In accepting the Restricted Stock Units, you
acknowledge that you have received a copy of the Plan and the Award Agreement
and have reviewed the Plan and the Agreement, including this Appendix, in their
entirety and fully understand and accept all provisions of the Plan and the
Award Agreement, including this Appendix. You further acknowledge that you have
read and specifically and expressly approve the following paragraphs of the
Agreement: Termination of Employment, Tax Withholding, Governing Law and Venue
and Imposition of Other Requirements.

Notifications

Exchange Control Information. You are required to report in your annual tax
return: (a) any transfers of cash or shares to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; and (b) any foreign investments
(including shares acquired under the Plan and/or cash proceeds from the sale of
shares). You exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on your behalf.

KUWAIT

There are no country specific provisions.

PHILIPPINES

Terms and Conditions

Settlement of Restricted Stock Units and Sale of Shares. Due to local regulatory
requirements, your Award will be settled in cash, not shares, equal to the Fair
Market Value of shares on the Vesting Date(s).

PORTUGAL

Notifications

Exchange Control Information. If you receive shares upon vesting, the
acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary should
submit the report on your behalf. If the shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.

SINGAPORE

Notifications

Securities Law Information. The Awards are being granted in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) pursuant to which
it is exempt from the prospectus and registration requirements under the SFA.

Director Notification Obligation. If you are a director, associate director or
shadow director of the Company’s Singapore Subsidiary or Affiliate, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Company’s Singapore
Subsidiary or Affiliate in writing when you receive an interest in the Company
or any parent, Subsidiary or Affiliate (e.g., Awards or shares). In addition,
you must notify the Company’s Singapore Subsidiary or Affiliate when you sell
shares or shares of any parent, Subsidiary or Affiliate (including when you sell
shares issued upon vesting and settlement of the Award). These notifications
must be made within two days of acquiring or disposing of any interest in the
Company or any parent, Subsidiary or Affiliate. In addition, a notification of
your interests in the Company or any parent, Subsidiary or Affiliate must be
made within two days of becoming a director.

 

13



--------------------------------------------------------------------------------

Exit Tax. You will be taxed on a “deemed exercise basis” if you cease employment
with your current employer (i.e., Company’s Singapore affiliate) and (i) you are
neither a Singapore citizen nor Singapore permanent resident, or (ii) you are a
Singapore permanent resident leaving Singapore permanently. Where the “deemed
exercise rule” applies, you will be deemed to have derived a gain (the “deemed
gain”) with regard to any of your Awards that are outstanding and not vested as
of the date you cease employment (to the extent such rights are not forfeited
upon employment cessation). The deemed gain is equal to the market price of the
Company’s shares of Common Stock on the later of one month before the date you
cease employment and the date of grant of the Awards. If your Awards later vest
and the actual open market price of the shares on the date of vesting is lower
than the deemed gain, you may apply to the Inland Revenue Authority of Singapore
(the “IRAS”) for a refund of the difference within four years from the year of
assessment following the year in which the “deemed exercise rule” is applied in
accordance with its requirements.

THAILAND

Notifications

Exchange Control Information. When you sell shares issued at vesting, you must
repatriate all cash proceeds to Thailand and then convert such proceeds to Thai
Baht or deposit them in a foreign currency bank account in Thailand within 360
days of repatriation. If the repatriated amount is US$20,000 or more, you are
required to report the inward remittance to the Bank of Thailand on a foreign
exchange transaction form.

TURKEY

Settlement of Restricted Stock Units and Sale of Shares. Due to local regulatory
requirements, your Award will be settled in cash, not shares, equal to the Fair
Market Value of shares on the Vesting Date(s).

UNITED KINGDOM

Terms and Conditions

Tax and National Insurance Contributions Acknowledgment. The following
provisions supplement Section 10 of the Agreement:

You agree that if you do not pay or your employer (the “Employer”) or the
Company does not withhold from you the full amount of Tax-Related Items that you
owe due to the vesting of the Award, or the release or assignment of your Award
for consideration, or the receipt of any other benefit in connection with the
Award (the “Taxable Event”) within 90 days after the end of the UK tax year
following the Taxable Event, or such other period specified in Section 222(1)(c)
of the U.K. Income Tax (Earnings and Pensions) Act 2003, then the amount that
should have been withheld shall constitute a loan owed by you to the Employer,
effective 90 days after the end of the UK tax year following the Taxable Event.
You agree that the loan will bear interest at the HMRC’s official rate and will
be immediately due and repayable by you, and the Company and/or the Employer may
recover it at any time thereafter by withholding the funds from salary, bonus or
any other funds due to you by the Employer, by withholding in shares issued upon
vesting and settlement of the Awards or from the cash proceeds from the sale of
shares or by demanding cash or a cheque from you. You also authorize the Company
to delay the issuance of any shares to you unless and until the loan is repaid
in full.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and
Tax-Related Items are not collected from or paid by you within 90 days of the
end of the UK tax year following the Taxable Event, the amount of any
uncollected Tax-Related Items may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
acknowledge that the Company or the Employer may recover any such additional
income tax and national insurance contributions at any time thereafter by any of
the means authorized in the Agreement.

 

14



--------------------------------------------------------------------------------

VIETNAM

Terms and Conditions

Settlement of Restricted Stock Units and Sale of Shares. Due to local regulatory
requirements, your Award will be settled in cash, not shares, equal to the Fair
Market Value of shares on the Vesting Date(s). Notwithstanding the foregoing
provision, the Company may, in its discretion, allow non Vietnamese nationals to
receive shares at vesting provided the shares and the proceeds from the sale of
shares are not brought into Vietnam.

Exchange Control Consent. All cash proceeds received at settlement of the Award
must be immediately repatriated to Vietnam. Such repatriation of proceeds may
need to be effectuated through a special exchange control account established by
the Company, its parent, Subsidiary or Affiliate. By accepting the Award, you
consent and agree that the cash proceeds may be transferred to such special
account prior to being delivered to you.

 

15